This bill is brought by the heirs of Daniel Foster to set aside as fraudulent the conveyance made by him of the land in question to the defendant, and for no other purpose; that is the prayer of the bill. It is true there is a general prayer, and under that general prayer relief may be given, provided it be in accordance with and not contradictory to the particular relief prayed for by the bill (5 Ves., 495; 3 Ves., 416; 2 Atk., 141); but that is not the case here. A bill may be framed in the alternative, with a double aspect, and relief may be granted in either case, as circumstances may require (6 Ves., 52); but that is not this case. The object of this bill is to have a decree for the land, but not for the money which may be owing for it, provided the sale to the defendant shall not be set aside.
But what is conclusive in this case is, that, if there is money due from the defendant, that money is due to the executors of Daniel Foster, and not to his heirs, and the executors are not parties. The decree made in the court below must be reversed and the bill dismissed, with costs.
 *Page 9